     Case 3:20-cv-00264-RCJ-WGC Document 4 Filed 07/14/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4     JEFFREY DAVIS,                                     Case No. 3:20-cv-00264-RCJ-WGC
5                                           Plaintiff,                    ORDER
6            v.
7     NEVADA DEPARTMENT OF
      CORRECTIONS,
8
                                         Defendant.
9
10
11
            On May 6, 2020, this Court issued an order directing Plaintiff to file a fully complete
12
     application to proceed in forma pauperis or pay the full filing fee of $400 on or before July
13
     6, 2020. (ECF No. 3 at 2). The July 6, 2020 deadline has now expired, and Plaintiff has
14
     not filed an application to proceed in forma pauperis, paid the full $400 filing fee, or
15
     otherwise responded to the Court's order.
16
            District courts have the inherent power to control their dockets and “[i]n the
17
     exercise of that power, they may impose sanctions including, where appropriate . . .
18
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
19
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
20
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
21
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
22
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
23
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
24
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
25
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
26
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
27
     dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
28
     1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
     Case 3:20-cv-00264-RCJ-WGC Document 4 Filed 07/14/20 Page 2 of 3



1    local rules).
2           In determining whether to dismiss an action for lack of prosecution, failure to obey
3    a court order, or failure to comply with local rules, the court must consider several factors:
4    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
6    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
7    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
8    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9           Here, the Court finds that the first two factors, the public’s interest in expeditiously
10   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
15   disposition of cases on their merits—is greatly outweighed by the factors in favor of
16   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17   the court’s order will result in dismissal satisfies the “consideration of alternatives”
18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19   F.2d at 1424.
20          The Court’s order requiring Plaintiff to file an application to proceed in forma
21   pauperis or pay the full filing fee on or before July 6, 2020 expressly stated: “IT IS
22   FURTHER ORDERED that if Plaintiff does not file a fully complete application to proceed
23   in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
24   on or before July 6, 2020, the Court will dismiss this action without prejudice for Plaintiff
25   to refile the case with the Court, under a new case number, when Plaintiff has all three
26   documents needed to file a complete application to proceed in forma pauperis or pays
27   the full $400 filing fee." (ECF No. 3 at 3). Thus, Plaintiff had adequate warning that
28   dismissal would result from his noncompliance with the Court’s order to file an application



                                                  -2-
     Case 3:20-cv-00264-RCJ-WGC Document 4 Filed 07/14/20 Page 3 of 3



1    to proceed in forma pauperis or pay the full filing fee on or before July 6, 2020.
2           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
3    based on Plaintiff’s failure to file an application to proceed in forma pauperis or pay the
4    full filing fee in compliance with this Court’s order dated May 6, 2020.
5           IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
6    accordingly and close this case. No additional documents will be filed in this closed case.
7           DATED: July 14, 2020.
8
                                                                                          ___
9                                              ROBERT C. JONES
                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
